Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
1. 	This action is in response to the amendment filed August 24, 2021. Applicant has cancelled Claims 1-13, and amended Claims 21-22, and 28-33. 
	Claims 14-33 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/315,533 filed on December 1, 2016, now U.S. Patent 10,287,350, which is a 371 of PCT/US2015/033473 filed on June 1, 2015. Applicant’s claim for the benefit of a prior-filed application provisional application 62/006,313, filed on June 2, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Double Patenting
2. 	The prior rejection of Claims 14-17, 19, and 21-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-18 of U.S. Patent No. U.S. Patent No. 10,287,350, is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-18 of U.S. Patent No. U.S. Patent No. 10,287,350, as applied to Claims 14-17, 19, and 21-33 above, and in further view of Brogdon et al (U.S. 2014/0271635; September 18, 2014; priority to March 16, 2013) is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive.

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,287,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5. 	 The following is an Examiner’s statement of reasons for allowance: 
The claims are directed to chimeric antigen receptors comprising the amino acid sequence of SEQ ID NO:1-13.
The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:10 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, 
(iv) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (v) the gamma chain of FcERI. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:12 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, and (iv) the gamma chain of FcERI. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:11 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, 


The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:13 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, and (iv) the gamma chain of FcERI. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:1 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:3 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (iv) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:4 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 

(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, 
(iv) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:6 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:8 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (iv) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:9 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular T-cell signaling domain derived from a human CD28 molecule, 
(iv) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

SEQ ID NO:2 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular signaling domain derived from a human 4-1BB (CD137) molecule, and 
(iv) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:5 encoding: 
(i) a CD19 antigen-binding domain derived from monoclonal antibody 47G4, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular signaling domain derived from a human 4-1BB (CD137) molecule, (iv) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

The prior art does not teach or fairly suggest a chimeric antigen receptor comprising the amino acid sequence of SEQ ID NO:7 encoding: 
i) a CD19 antigen-binding domain derived from monoclonal antibody FMC63, 
(ii) the extracellular spacer and the transmembrane domain derived from a human CD8a molecule,
(iii) the intracellular signaling domain derived from a human 4-1BB (CD137) molecule, (iv) the intracellular T-cell signaling domain derived from a human CD27 molecule, and (v) the intracellular T-cell signaling domain derived from a human CD3zeta molecule. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Claims 14-33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633